Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 30, 35, 37-38 and 42-47 have been amended. Claim 36 has been canceled. Claims 30-35 and 37-49 have been examined.

Allowable Subject Matter
2.	Claims 30-35 and 37-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 30, 42 and 47, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	calculating cumulated HASH values of a sequence of instructions or states by linking a HASH value of a watchpoint under examination to HASH values of previous watchpoints according to the following formula:
	FT_HASHk = HASH[FT_HASHk-1|HASH(watchpoint WP#i)], wherein:
	FT_HASH is a cumulated HASH value,
	watchpoint WP#i is watchpoint under examination,
	k is a current clock period,
	k-1 is a previous clock period, and
	| is a union between HASH values, and wherein the cumulated HASH value is calculated by applying the HASH function at each step of the routines of a firmware or at each transition between states of a finite state machine.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Potlapally et al. (U.S. Patent Application Publication 2016/0248589) teaches cumulative hash measurements taken at checkpoints (note paragraphs [0019], [0105] and [0109]).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438